Citation Nr: 1431533	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  06-33 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for cold injury residuals of the lower extremities.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1951 to September 1953, to include sixteen months of service in Japan between April 22, 1952 and August 20, 1953.  Thereafter, he served in the Army Reserve for over three decades until retiring in 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision on the Department of Veteran Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Initially, the Board denied the claim in May 2008.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In November 2009, the Court issued a Memorandum Decision remanding the claim to the Board.  In August 2010, the Board remanded the claim to schedule the Veteran for a VA examination which took place in November 2010.  The case is again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for remand: To obtain an addendum opinion to specifically address the likely etiology of the Veteran's lower extremity symptomatology and to take into account additional lay evidence provided after the November 2010 VA examination.

The Veteran contends that the burning and numbness in his lower extremities and the ulcerations of his toes, abnormalities of his nails and fungal infections on his feet experienced over the years are residuals from when his feet "froze a few times" when standing on guard duty for long periods while serving on active duty in Japan during the Korean conflict.  The Veteran's daughter indicated he had "only black leather boots on [his] feet" resulting in loss of feeling followed by "intense pain when they began to thaw out."  See Daughter's January 2008 Statement.  She indicated he did not complain because he "was a soldier and it was his duty".  Id.

The Veteran's service treatment records are silent for any cold injury diagnoses or treatment.  The separation examination dated September 1953 indicated he had pes planus; however, his feet, lower extremities, neurology, and vascular systems were all found to be clinically normal.

Military Reserve records indicated calluses on his feet and infected toenails on a physical in September 1984.  An "over 40" Reserve physical in February 1987 reveled the Veteran had no "foot trouble" and no abnormalities of the lower extremities were noted.  In an "Over 40 Cardiovascular Screening Questionnaire" dated in March 1988, the Veteran denied pain or cramps in his legs and any "disturbance of sensation".  At a Reserve physical in December 1988, there was a normal clinical evaluation of the Veteran's vascular and neurologic systems and feet.

Private medical records showed treatment for foot problems; although some of the handwritten reports are partially illegible findings included clawed toes, calluses on both big toes and multiple mycotic, ingrown toenails in June 1984.  A private treatment record dated in 1998 indicated the Veteran sought treatment for "burning painful feet" that were sore and "started breaking out".  On examination, forefoot valgus foot deformity was noted as were ulcerations of several toes and fungus on all the toenails.  Other 1998 and 1999 records revealed the Veteran had a rash on both feet that itched and burned. His feet were dry, had calluses, warts and in-grown toenails.  A note from Dr. O.L. dated in 2004 indicated the Veteran was under his care for peripheral neuropathy and experiencing severe numbness in both legs, chronic fungus infections in his feet, high sensitivity to cold weather, joint pain and stiffness, night pains and swelling in his feet.  A private medical report from Dr. B.G. in 2005 indicated the Veteran complained of having cold feet with numbness.  The doctor assessed "peripheral neuropathy with decreased vibration in both feet causing problems walking" and "possible peripheral vascular disease."  It was indicated that he had fungal infections and his toenails were coming out.  A VA treatment record dated in 2005 indicates the Veteran was experiencing leg cramps and having nerve pain in his legs and toes mostly at night.  In 2006, a vascular and endovascular surgeon examined the Veteran.  Burning, numbness and tingling in both feet were noted.  In addition, cyanosis and anychomycosis was assessed in the bilateral feet with loss of hair and shiny toes.  A podiatrist, Dr. C.O., wrote a letter in 2006 indicating the Veteran had sought treatment for "multiple problems related to his lower extremities", to include multiple episodes of ulcerations to multiple areas on both feet "related to cold exposure."  

The record includes an undated article on "Cold Injury" by Dr. Jerrod Johnson received by the RO in October 2006.  This article noted that the winter of 1950 - 1951 in Korea was bitterly cold.  The article indicated that symptoms resulting from cold injury could arise long after exposure and include chronic fungal infections of the feet, abnormal toenail growth, joint pain, night pain, numbness, swelling of the feet, ulceration, shiny skin and loss of foot hair.

In May 2008, the Board denied the claim finding there was no persuasive evidence of in-service disease or injury or a presumptive disease which would support a finding that the Veteran's current lower extremity condition was related to service.  In November 2009, the Court found the Board erred by in its decision that the Veteran was not entitled to a VA examination in connection with his claim.  The Court identified lay evidence that the Veteran was exposed to cold temperatures during service and the evidence that he was now experiencing similar symptoms to those that are sometimes seen years later in Veterans who were exposed to cold.  

In August 2010, as directed by the Court, the Board remanded the claim to schedule the Veteran for a VA examination.  In November 2010, a VA examiner reviewed the claims file and interviewed the Veteran.  It was noted the Veteran had Alzheimer's disease so it was difficult for him to recall some things precisely, but, he did indicate having tingling and numbness of both feet for the past 20 years.  After reviewing the record and talking with the Veteran, the examiner opined that the Veteran's "current peripheral neuritis of both feet is less likely as not related to cold injury of both feet during active military service (by history)."    The examiner mentioned the lack of medical documentation of a cold injury in service and that there is no indication the Veteran experienced residuals of a cold injury immediately after leaving service.  The examiner did not acknowledge the lay statements of record or the article regarding exposure to cold resulting in symptoms similar to the Veteran's many years after initial exposure.   In addition, no other possible explanation for his symptoms was provided and no other symptomatology, such as chronic fungal infections, abnormal toenail growth or ulcerations were discussed or considered.  

When VA undertakes to obtain a medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Upon consideration of the evidence, the Board finds that the rationale provided by the November 2011 examiner is inadequate to make a fully informed decision on the claim without prejudice to the Veteran.  Notably, after the November 2010 VA examination, the Veteran provided additional lay evidence in the form of statements from his wife, his 4 sons and his daughter as to the onset and progression of his symptomatology.  See March 2011 Statements. The letters suggest that the Veteran has been dealing with discolored toenails and pain in his feet for many years prior to seeking treatment.  His family indicated he would always hide his feet and they used to make fun of him for how "ugly" his feet were beginning when the children were young, i.e. in the 1960s.  In addition, they related that he lost the hair on his lower legs as though he shaved them, although he did not.  The Board finds these statements to be competent as the family members are relating what they observed first hand.  In addition, the Board has no reason to find that the statements are not credible or worthy of belief

Given that the rationale provided in the November 2011 was inadequate and there is additional evidence in the record that supports the Veteran's claim, the Board finds that an addendum opinion should be sought.   The examiner should specifically consider the lay evidence of record as to the onset and nature of the Veteran's symptomatology, as well as the articles and VA publications referenced in the March 2011 letter from the Veteran's representative, to include VA's Independent Study Course Cold Injury: Diagnosis and Management of Long Term Sequelea and the article on "Cold Injury" by Dr. Jerrod Johnson.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file and this REMAND to the November 2011 VA examiner, or if the November 2011 examiner is not available, to another suitably qualified examiner to render an addendum opinion as to the etiology of the Veteran's lower extremity symptomatology, to include chronic fungal infections, abnormal toenails, ulcerations and peripheral neuropathy.  

If another examination is deemed warranted, one should be scheduled, although it should be noted the Veteran is no longer considered competent for VA purposes due to blindness and dementia.

The examiner must review the claims file in its entirety, to include the "Cold Injury" article by Dr. Jerrod Johnson, the statements of the Veteran's wife, 4 sons and daughter dated in March 2011 and the March 2011 statement of the Veteran's representative along with the medical literature referenced therein.

After review of the record, the examiner should opine as to whether any residuals in the Veteran's lower extremities are at least as likely as not causally or etiologically related to active duty service, to include injury from standing on guard in leather boots in cold temperatures, as opposed to their being more likely due to some other factor or factors. 

As part of the opinion, the examiner should discuss the evidence of record that indicates that symptoms similar to those of the Veteran can arise later in time after exposure to a cold injury and acknowledge the competent and credible lay evidence that the Veteran began to exhibit symptomatology in his lower extremities and feet prior to the time he first sought medical treatment.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical treatises or literature.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


